Exhibit 10.2

 

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (the “Employment Agreement”) is made effective as of
July 6, 2010 (the “Effective Date”) by and among Cloud Peak Energy Inc., a
Delaware corporation (the “Company”) and Todd A. Myers (the “Executive”).

 

RECITALS

 

WHEREAS, the Executive possesses skills, experience and knowledge that are of
value to the Company; and

 

WHEREAS, the Company and the Executive desire to enter into this Employment
Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other valid consideration the sufficiency of which is acknowledged, the parties
hereto agree as follows:

 

Section 1.       Employment.

 

1.1.  Term.  Subject to Section 3 hereof, the Company agrees to employ the
Executive, and the Executive agrees to be employed by the Company, in each case
pursuant to this Employment Agreement, for a period commencing on the
Executive’s first day of employment with the Company (the “Start Date”) and
ending on the earlier of (i) the third (3rd) anniversary of the Start Date and
(ii) the termination of the Executive’s employment in accordance with Section 3
hereof (the “Initial Term”); provided that, commencing at the end of the Initial
Term and at the end of each year thereafter, this Employment Agreement will
extend automatically for an additional year (the initial term and any renewals,
collectively the “Term”) unless ninety (90) day’s advance written notice of
nonrenewal is given by either party and upon receipt of such notice by the
Company or the Executive, as the case may be, no further automatic renewals of
this Employment Agreement shall occur. For all purposes of this Employment
Agreement, the Executive shall be considered to have terminated employment with
the Company when the Executive incurs a “separation from service” with the
Company within the meaning of Section 409A(a)(2)(A)(i) of the Internal Revenue
Code of 1986, as amended (the “Code”), and applicable administrative guidance
issued thereunder.

 

1.2.  Title; Duties; Place of Performance.  During the Term, the Executive shall
serve as Senior Vice President, Business Development of the Company and in such
other positions as an officer or director of affiliates of the Company as the
Executive, the Chief Executive Officer and the board of directors of the Company
(the “Board”), shall mutually agree to from time to time.  In such positions,
the Executive shall have during the Term such authority, duties, functions and
responsibilities as are typically accorded to and consistent with the
Executive’s position as Senior Vice President, Business Development and such
other duties and

 

--------------------------------------------------------------------------------


 

responsibilities commensurate with such position as may be reasonably assigned
by the Chief Executive Officer and the Board in consultation with Executive. 
The Executive’s principal places of employment during the Term shall be in the
Denver, Colorado region.

 

1.3.  Reporting.  During the Term, the Executive shall report to the Chief
Executive Officer.

 

1.4.  Exclusivity.  During the Term, the Executive shall devote substantially
all of his time and attention during normal business hours to the business and
affairs of the Company and its affiliates, shall faithfully serve them, and
shall conform to and comply with the lawful and reasonable directions and
instructions given to him by the Chief Executive Officer and the Board,
consistent with Section 1.2 hereof.  During the Term, the Executive shall use
his best efforts to promote and serve the interests of the Company and its
affiliates and shall not engage in any other business activity that
significantly detracts from the performance of his duties hereunder, whether or
not such activity shall be engaged in for pecuniary profit; provided that the
Executive may (i) engage in charitable and community activities, including
serving on the board of directors of not-for-profit entities, and (ii) manage
personal and family investments and affairs, in each case so long as such other
activities do not violate the terms of this Employment Agreement or
significantly interfere with the performance of his duties hereunder.  Without
limiting the generality of the foregoing, during the Term the Executive shall
not serve on the boards of directors of any for-profit entity without the prior
written consent of the Board, not to be unreasonably withheld.

 

Section 2.       Compensation.

 

2.1.  Salary.  As compensation for the performance of the Executive’s services
hereunder, during the Term, the Company shall pay to the Executive a salary at
an annual rate of Two Hundred Sixty Thousand Dollars ($260,000), payable in
accordance with the Company’s standard payroll policies but not less frequently
than monthly installments and such salary shall be reviewed annually and may be
adjusted upward by the Compensation Committee (the “Committee”) of the Board in
its sole discretion (as adjusted, the “Base Salary”).

 

2.2.  Annual Bonus.  For each fiscal year ending during the Term, the Executive
shall be eligible to receive an annual cash bonus (the “Annual Bonus”). The
target annual bonus shall be 60% of the Base Salary with a maximum annual bonus
opportunity of 120% of the Base Salary. The actual Annual Bonus in respect of
any fiscal year is to be based upon such individual and/or Company performance
criteria established for each such fiscal year by the Committee.  For fiscal
year 2010, the Annual Bonus paid to the Executive shall be pro rated based on
the number of days the Executive was employed by the Company during the year.

 

2.3.  Equity Grants.

 

(a)       During the Term, the Executive shall be eligible to participate in the
Company’s equity incentive plans.

 

(b)       Beginning in 2011, at the time equity grants are made to the Company’s
senior executives generally, and in accordance with the terms of a long term
incentive equity plan to be established by the Board for Executive, the
Executive shall receive

 

2

--------------------------------------------------------------------------------


 

annual equity grants, in the form and subject to such terms as may be determined
by the Board. For 2011 and calendar years following, the Executive’s equity
grants will have a target value equal to an estimated grant date fair value (as
determined by the Board or Committee in good faith) of 100% of the Executive’s
then Base Salary and such grants shall consist of performance share units and
stock options (as determined by the Board or Committee) in respect of the
Company’s common stock.

 

2.4.  Employee Benefits.  During the Term, the Executive shall be eligible to
participate in the health insurance, retirement and other perquisites and
benefits of the Company as in effect from time to time, including the Company’s
equity incentive plans, on terms no less favorable than those provided to other
senior executives of the Company.

 

2.5.  Vacation.  The Executive will be entitled to no less than four (4) weeks
of paid vacation per year during the Term, subject to (but not reduced by) the
terms and conditions of the Company’s vacation policy as in effect from time to
time.

 

2.6.  Business and Entertainment Expenses.  The Company shall pay or reimburse
the Executive for all commercially reasonable business out-of-pocket fees and
expenses that the Executive incurs during the Term in performing his duties
under this Employment Agreement upon presentation of documentation in accordance
with the expense reimbursement policy of the Company as in effect from time to
time.  Any reimbursement pursuant to this Section 2.6 or Section 3 shall be made
by the Company as soon as administratively practicable following receipt of
supporting documentation reasonably satisfactory to the Company (but in any
event not later than the close of the Executive’s taxable year following the
taxable year in which the fee or expense is incurred by the Executive).

 

Section 3.       Employment Termination.

 

3.1.  Termination of Employment.  The Company may terminate the Executive’s
employment for any reason during the Term upon not less than ninety (90) days’
notice to the Executive.  The Executive may voluntarily terminate his employment
for any reason during the Term upon not less than ninety (90) days’ notice to
the Company.  Upon the termination of the Executive’s employment with the
Company for any reason, the Executive shall be entitled to (i) any unpaid Base
Salary through the date of termination, (ii) any unreimbursed expenses in
accordance with Section 2.6 hereof, (iii) accrued vacation pay through the date
of termination, and (iv) any amounts that the Executive (or his legal
representative) is entitled to receive under any employee benefit plan
(including equity incentive plans ) in accordance with the terms of any such
plan (collectively, items (i) through (iv), the “Accrued Amounts”).

 

3.2.  Termination due to death or Disability.  If the Executive’s employment
hereunder is terminated due to his death or Disability, then, in addition to the
Accrued Amounts, the Executive, his estate or his beneficiaries (as the case may
be) shall be entitled to the Pro Rata Annual Bonus. The Pro Rata Annual Bonus to
be paid as promptly as practicable after the applicable year end audit is
complete but in no event later than 120 days following the end of the
Performance Period.

 

3

--------------------------------------------------------------------------------


 

3.3.  Termination by the Company without Cause; Termination by the Executive for
Good Reason.  If (i) the Executive’s employment is terminated by the Company
during the Term without Cause, or (ii) the Executive resigns for Good Reason,
then, in addition to the Accrued Amounts, the Executive shall be entitled to the
following payments and benefits: (x) a lump-sum payment equal to one times the
sum of (A) Base Salary and (B) target Annual Bonus for the year of termination
and (y) the Pro Rata Annual Bonus.  In the event that during the period of time
after which the Company has given notice that it will not renew the Agreement,
the Company terminates the Executive’s employment without Cause or the Executive
terminates the Agreement for Good Reason, he shall receive the full amount set
forth in this paragraph, provided that the amount payable pursuant to clause
(x) shall be reduced by any amount paid in lieu of notice.  Any amounts payable
under this Section shall be paid within thirty (30) days after the date of the
Executive’s date of termination and the payment described in clause (y) shall be
paid as promptly as practicable after the applicable year end audit is complete
but in no event later than 120 days following the end of the Performance
Period.  The Executive is also entitled to the continuation on the same terms as
an active employee of medical benefits that the Executive would otherwise be
eligible to receive as an active employee of the Company for twelve (12) months
or, if sooner, until such time as the Executive becomes eligible for
substantially equivalent or greater medical benefits from a subsequent employer
without exclusion of any pre-existing condition.  It is agreed that the
continuation of benefits provided hereunder following any termination of
employment shall be in satisfaction of the Company’s obligation to provide
continuation coverage under COBRA.  All of the payments and benefits provided in
this Section 3.3 shall be subject to the execution of the Waiver and Release of
Claims attached hereto as Appendix A within thirty (30) days after the
Executive’s date of termination.

 

3.4.  It is intended that the amounts payable pursuant to clauses (x) and (y) in
Section 3.3 shall be treated as “separate payments” for purposes of Section 409A
of the Code.  Moreover, if the Executive is a “specified employee” within the
meaning of Section 1.409A-1(i) of the Treasury regulations as of the date of
termination, then payments required to be made pursuant to this Section 3 which
are subject to Section 409A of the Code, if any, shall not commence until six
(6) months from the date of termination (or if earlier, the date of death of
Executive); provided, however, that during such six (6) month period, to the
extent permitted without the imposition of an excise tax, the Company shall have
the right to make any and all payments contemplated hereunder to the extent such
payments do not exceed two times the lesser of an amount as determined under
Treasury Regulation 1.409A-1(b)(9)(iii)(A)(i); or (ii) the maximum amount that
may be taken into account under a qualified plan pursuant to Section 401(a)(17)
of the Code for the year of Executive’s separation from service; and provided
further that any amounts deferred hereunder shall be paid in a lump-sum amount
at the expiration of such six (6) month period.

 

For purposes of this Employment Agreement:

 

(a)   “Cause” means (1) any conviction of, or plea of guilty or nolo contendere
to (x) any felony (except for vehicular-related felonies, other than
manslaughter or homicide) or (y) any crime (whether or not a felony) involving
dishonesty, fraud, or breach of fiduciary duty; (2) willful misconduct by the
Executive in connection with the performance of services to the Company;
(3) ongoing failure or refusal after written notice, other than by reason

 

4

--------------------------------------------------------------------------------


 

of Disability or ill health, to faithfully and diligently perform the usual and
customary duties of his employment; (4) failure or refusal after written notice
to comply with the reasonable written policies, standards and regulations of the
Company which, from time to time, may be established and disseminated; or (5) a
material breach by the Executive of any terms related to his employment in any
applicable agreement including this Employment Agreement; provided that the
conduct described in clauses (3) through (5) shall not constitute Cause unless
the Company has provided the Executive with written notice of such conduct
within ninety (90) days of any senior officer of the Company (other than the
Executive) having knowledge of such conduct, and the Executive has failed to
cure such conduct within sixty (60) days of receiving such notice.

 

(b)   “Disability” occurs when the Executive is entitled to receive payments
under the Company’s long-term disability insurance plan, if one is in effect at
the time.  If there is no long term disability insurance plan in effect, then
Disability shall occur when the Executive is unable to perform his duties
hereunder as a result of illness or mental or physical injury for a period of at
least 180 days.

 

(c)   “Good Reason” means (A) one of the following (each, a  “Resignation
Condition”) has occurred: (i) a material breach by the Company of any of the
covenants in this Employment Agreement, (ii) any material reduction in the Base
Salary, (iii) the relocation of the Executive’s principal place of employment
that would increase the Executive’s one-way commute by more than seventy-five
(75) miles, or (iv) a material diminution in the Executive’s authority, duties,
or responsibilities; (B) the Executive has given the Company written notice of
the occurrence of the Resignation Condition within ninety (90) days after the
Resignation Condition first occurred; (C) the Company has not cured the
Resignation Condition within sixty (60) days of receiving notice from the
Executive required by clause (B) of this paragraph; and (D) the Executive’s
termination of employment for “Good Reason” occurs on the later of (i) ninety
(90) days after the Resignation Condition first occurred or (ii) 10 days after
the sixty (60) day period if, in the event of (D)(i) or (D)(ii) the Company has
not cured such Resignation Condition.

 

(d)   “Pro Rata Annual Bonus” means an amount equal to the product of (i) the
Executive’s actual Annual Bonus he would have earned for the full year in which
his employment hereunder terminates based on the Company’s actual performance
and bonus plan in effect at such time and (ii) a fraction, the numerator of
which is the number of days on which the Executive was employed by the Company
during such year and the denominator of which is 365, reduced by any pro rata
bonus paid or payable under the applicable annual incentive plan of the Company
for the relevant performance period in which the termination of employment
occurred.  .

 

3.5.  Exclusive Remedy.  The payments under this Agreement which become due
following termination of the Executive’s employment shall constitute the
exclusive payments due the Executive upon a termination of his employment under
this Employment Agreement, except that the Executive will remain entitled to the
provisions of Section 2.6.

 

3.6.  Resignation from All Positions.  Upon the termination of the Executive’s
employment with the Company for any reason the Executive shall be deemed to have
resigned, as of the date of such termination, from all positions he then holds
as an officer,

 

5

--------------------------------------------------------------------------------


 

director, employee and member of the board of directors (and any committee
thereof) of the Company and all of its subsidiaries.

 

3.7.  Cooperation.  Following the termination of the Executive’s employment with
the Company, for any reason, the Executive agrees to cooperate with the Company
upon reasonable request of the Board and to be reasonably available to the
Company with respect to matters arising out of the Executive’s services to the
Company and its subsidiaries.  The Company shall reimburse the Executive for
out-of-pocket expenses reasonably incurred in connection with such matters,
including attorney’s fees; provided that prior to engaging an attorney, the
Executive provided written notice to the Company of his intention to do so, and
the Company consented to such engagement.  The Company may, in its discretion,
withhold such consent and release the Executive from his obligations under this
Section 3.7.

 

3.8.  No Mitigation.  In no event shall the Executive be obligated to seek other
employment or take any other action to mitigate the amounts or benefits payable
to the Executive under any of the provisions of this Employment Agreement, and
there shall be no offset against amounts or benefits due the Executive under
this Employment Agreement or otherwise on account of any claim (other than
preexisting debts then due in accordance with their terms) the Company or its
affiliates may have against him or any remuneration or other benefit earned or
received by the Executive after any termination of employment.

 

Section 4.       Unauthorized Disclosure; Non-Solicitation; Non-Competition;
Proprietary Rights.

 

4.1.  Unauthorized Disclosure.  The Executive agrees and understands that in the
Executive’s position with the Company, the Executive has been and will be
exposed to and has and will receive information relating to the confidential
affairs of the Company and its affiliates, including, without limitation,
technical information, intellectual property, business and marketing plans,
strategies, customer information, software, other information concerning the
products, promotions, development, financing, expansion plans, business policies
and practices of the Company and its affiliates and other forms of information
considered by the Company and its affiliates to be confidential and in the
nature of trade secrets (including, without limitation, ideas, research and
development, know-how, formulas, technical data, designs, drawings,
specifications, customer and supplier lists, pricing and cost information and
business and marketing plans and proposals) (collectively, the “Confidential
Information”).  The Executive agrees that at all times during the Executive’s
employment with the Company and thereafter, the Executive shall not disclose,
communicate, or furnish to any other person any information that the Company and
its affiliates have identified to the Executive in writing as confidential or
proprietary information or that, even without such identification, the Executive
knows or should know to be confidential or proprietary information except for
Permitted Disclosures (as defined below).  This confidentiality covenant has no
temporal, geographical or territorial restriction.  Upon termination of the
Executive’s employment with the Company, the Executive shall promptly supply to
the Company all property including computers, keys, notes, memoranda, writings,
lists, files, reports, customer lists, correspondence, tapes, disks, cards,
surveys, maps, logs, machines, technical data and any other tangible product or
document which has been produced by, received by or otherwise submitted to the
Executive during or prior to the Executive’s employment with the Company, and
any copies thereof in his (or capable of being

 

6

--------------------------------------------------------------------------------


 

reduced to his) possession.  “Permitted Disclosure” means the disclosure of
confidential or proprietary information that (i) is made with the prior written
consent of the Company, (ii) is required to be disclosed by law or legal
process, or (iii) is made in the course of the Executive’s employment with the
Company, but only to the extent the Executive reasonably deemed such disclosure
necessary or appropriate to perform the Executive’s responsibilities on behalf
of the Company or otherwise advance the interests of the Company.

 

4.2.  Non-Competition.  By and in consideration of the Company entering into
this Employment Agreement and the payments to be made and benefits to be
provided by the Company hereunder, and in further consideration of the
Executive’s exposure to the Confidential Information of the Company and its
affiliates, the Executive agrees that the Executive shall not, (i) for purposes
of any covenant protecting the Rio Tinto Group, one (1) year following the
completion of the Company’s completion of its Initial Public Offering or
(ii) for purposes of covenants protecting the Company’s, during the Executive’s
employment with the Company (whether during the Term or thereafter) and for a
one (1) year period following the termination of the Executive’s employment,
whether such termination is by the Company or by the Executive (the “Restriction
Period”), directly or indirectly, own, manage, operate, join, control, be
employed by, or participate in the ownership, management, operation or control
of, or be connected in any manner with, including, without limitation, holding
any position as a stockholder, director, officer, consultant, independent
contractor, employee, partner, or investor in, any Restricted Enterprise (as
defined below); provided that in no event shall ownership of two percent (2%) or
less of the outstanding securities of any class of any issuer whose securities
are registered under the Securities Exchange Act of 1934, as amended, standing
alone, be prohibited by this Section 4.2, so long as the Executive does not
have, or exercise, any rights to manage or operate the business of such issuer
other than rights as a stockholder thereof.  For purposes of this paragraph,
“Restricted Enterprise” shall mean any of the Companies listed on Appendix B. 
During the Restriction Period, upon request of the Company, the Executive shall
notify the Company of the Executive’s then-current employment status.

 

4.3.  Non-Solicitation of Employees.  During the Restriction Period, the
Executive shall not solicit or assist any person to solicit for employment or
hire any person who is, or within twelve (12) months prior to the date of such
solicitation or hire was, a director, officer or employee of the Company or any
of its affiliates or any member of the Rio Tinto Group, provided that this
Section 4.3 shall not apply to solicitation of a person who responds to general
advertising.

 

4.4.  Non-Solicitation of Customers.  During the Restriction Period, the
Executive shall not, on behalf of himself or any other Person,

 

(a)   Call upon any of the U.S. customers or U.S clients of the Company or its
affiliates or any member of the Rio Tinto Group (or potential U.S. customers or
U.S. clients whose business the Executive solicited on behalf of the Company or
its affiliates or any member of the Rio Tinto Group or about whose needs the
Executive gained information during his employment with the Company or with any
member of the Rio Tinto Group) for the purpose of soliciting or providing any
product or service that competes or could compete with any product or service
provided by the Company or its affiliates or any member of the Rio Tinto Group.

 

7

--------------------------------------------------------------------------------


 

(b)   Divert or take away, or attempt to take away any of the U.S. customers,
U.S. clients, businesses or patrons of the Company or its affiliates or any
member of the Rio Tinto Group (or potential customers or clients whose business
the Executive solicited on behalf of the Company or its affiliates or about
whose needs the Executive gained information during his employment with the
Company).

 

4.5.  Extension of Restriction Period.  The Restriction Period applicable to any
particular restriction shall be tolled for any period during which the Executive
is in breach of that restriction under any of Sections 4.2, 4.3 and 4.4 hereof.

 

4.6.  Blue Pencil.  If any court of competent jurisdiction shall at any time
deem the duration or the geographic scope of any of the provisions of this
Section 4 unenforceable, the other provisions of this Section 4 shall
nevertheless stand and the duration and/or geographic scope set forth herein
shall be deemed to be the longest period and/or greatest size permissible by law
under the circumstances, and the parties hereto agree that such court shall
reduce the time period and/or geographic scope to permissible duration or size.

 

4.7.  Remedies.  The Executive agrees that any breach of the terms of this
Section 4 would result in irreparable injury and damage to the Company for which
the Company would have no adequate remedy at law; the Executive therefore also
agrees that in the event of said breach or any threat of breach, the Company
shall be entitled to an immediate injunction and restraining order to prevent
such breach and/or threatened breach and/or continued breach by the Executive,
without having to prove damages, in addition to any other remedies to which the
Company may be entitled at law or in equity, including without limitation, the
obligation of the Executive to return to the Company the portion of the
Severance Payments paid pursuant to Section 2.2 or 2.3.  The terms of this
Section 4.7 shall not prevent the Company from pursuing any other available
remedies for any breach or threatened breach hereof, including, without
limitation, the recovery of damages from the Executive.  The Executive and the
Company further agree that the provisions of the covenants contained in this
Section 4 are reasonable and necessary to protect the businesses of the Company
and its affiliates and any member of the Rio Tinto Group because of the
Executive’s access to Confidential Information and his material participation in
the operation of such businesses.

 

For purposes of this Employment Agreement, “Rio Tinto Group” means Rio Tinto
plc, Rio Tinto Limited and any other corporation wherever situated in which Rio
Tinto plc or Rio Tinto Limited owns or controls, directly or indirectly, more
than 50% of the shares of stock carrying the right to vote at a general meeting
(or its equivalent) or such corporation.

 

Section 5.       Representations.  The Executive represents and warrants that he
(i) is not subject to any contract, arrangement, policy or understanding, or to
any statute, governmental rule or regulation, that in any way limits his or its
ability to enter into and fully perform his or its obligations under this
Employment Agreement and (ii) is not otherwise unable to enter into and fully
perform his or its obligations under this Employment Agreement.  The Company
represents and warrants that this Employment Agreement will, by its effective
date, have been duly authorized, executed and delivered by the Company.

 

8

--------------------------------------------------------------------------------


 

Section 6.       Withholding; Taxes.  All amounts paid to the Executive under
this Employment Agreement during or following the Term shall be subject to any
required withholding and other employment taxes imposed by applicable law.

 

Section 7.       Miscellaneous.

 

7.1.  Amendments and Waivers.  This Employment Agreement and any of the
provisions hereof may be amended, waived (either generally or in a particular
instance and either retroactively or prospectively), modified or supplemented,
in whole or in part, only by written agreement signed by the parties hereto;
provided that the observance of any provision of this Employment Agreement may
be waived in writing by the party that will lose the benefit of such provision
as a result of such waiver.  The waiver by any party hereto of a breach of any
provision of this Employment Agreement shall not operate or be construed as a
further or continuing waiver of such breach or as a waiver of any other or
subsequent breach, except as otherwise explicitly provided for in such waiver. 
Except as otherwise expressly provided herein, no failure on the part of any
party to exercise, and no delay in exercising, any right, power or remedy
hereunder, or otherwise available in respect hereof at law or in equity, shall
operate as a waiver thereof, nor shall any single or partial exercise of such
right, power or remedy by such party preclude any other or further exercise
thereof or the exercise of any other right, power or remedy.

 

7.2.  Assignment; No Third-Party Beneficiaries.  This Employment Agreement, and
the Executive’s rights and obligations hereunder, may not be assigned by the
Executive or the Company, and any purported assignment by the Executive or the
Company shall be null and void; provided, however, the Company is authorized to
assign this Employment Agreement to a successor to substantially all of its
assets by merger or otherwise.  Nothing in this Employment Agreement shall
confer upon any person not a party to this Employment Agreement (other than
pursuant to Section 7.6), or the legal representatives of such person, any
rights or remedies of any nature or kind whatsoever under or by reason of this
Employment Agreement.

 

7.3.  Notices.  Unless otherwise provided herein, all notices, requests,
demands, claims and other communications provided for under the terms of this
Employment Agreement shall be in writing.  Any notice, request, demand, claim or
other communication hereunder shall be sent by (i) personal delivery (including
receipted courier service) or overnight delivery service, (ii) facsimile during
normal business hours, with confirmation of receipt, to the number indicated,
(iii) reputable commercial overnight delivery service courier or (iv) registered
or certified mail, return receipt requested, postage prepaid and addressed to
the intended recipient as set forth below:

 

(a)                                  If to the Executive, to the most recent
home address that the Company maintains in its records for the Executive

 

(b)                               If to the Company, to:

 

Cloud Peak Energy Inc.

505 S. Gillette Ave.

 

9

--------------------------------------------------------------------------------


 

Gillette, WY 82716

Attention: Company Secretary

Facsimile: (307) 687-6000

Telephone: (307) 687-6059

 

(c)                                With a copy (which shall not constitute
notice) to:

 

Cadwalader, Wickersham & Taft LLP

One World Financial Center

New York, NY 10281

Attn:  Mike Ryan, Esq.

Fax: (212) 504-6666

 

All such notices, requests, consents and other communications shall be deemed to
have been given when received.  Any party may change its facsimile number or its
address to which notices, requests, demands, claims and other communications
hereunder are to be delivered by giving the other parties hereto notice in the
manner then set forth.

 

7.4.  Governing Law.  This Employment Agreement shall be construed and enforced
in accordance with, and the rights and obligations of the parties hereto shall
be governed by, the laws of the state of Colorado, without giving effect to the
conflicts of law principles thereof.

 

7.5.  Severability.  Whenever possible, each provision or portion of any
provision of this Employment Agreement, including those contained in Section 4
hereof, will be interpreted in such manner as to be effective and valid under
applicable law but the invalidity or unenforceability of any provision or
portion of any provision of this Employment Agreement in any jurisdiction shall
not affect the validity or enforceability of the remainder of this Employment
Agreement in that jurisdiction or the validity or enforceability of this
Employment Agreement, including that provision or portion of any provision, in
any other jurisdiction.  In addition, should a court or arbitrator determine
that any provision or portion of any provision of this Employment Agreement,
including those contained in Section 4 hereof, is not reasonable or valid,
either in period of time, geographical area, or otherwise, the parties hereto
agree that such provision should be interpreted and enforced to the maximum
extent which such court or arbitrator deems reasonable or valid.

 

7.6.  Entire Agreement.  This Employment Agreement constitutes the entire
agreement between the parties and supersedes all prior representations,
agreements and understandings (including any prior course of dealings), both
written and oral, between the parties with respect to the subject matter hereof.

 

7.7.  Counterparts.  This Employment Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all such
counterparts shall together constitute one and the same instrument.

 

7.8.  Binding Effect.  Subject to Section 7.2, this Employment Agreement shall
inure to the benefit of, and be binding on, the successors and assigns of each
of the parties,

 

10

--------------------------------------------------------------------------------


 

including, without limitation, the Executive’s heirs and the personal
representatives of the Executive’s estate and any successor to all or
substantially all of the business and/or assets of the Company.  Unless the same
shall occur by operation of law, the Company shall require any such successor to
assume and agree in writing to perform all obligations under this Agreement.

 

7.9.  General Interpretive Principles.  The headings of the sections,
paragraphs, subparagraphs, clauses and subclauses of this Employment Agreement
are for convenience of reference only and shall not in any way affect the
meaning or interpretation of any of the provisions hereof.  Words of inclusion
shall not be construed as terms of limitation herein, so that references to
“include”, “includes” and “including” shall not be limiting and shall be
regarded as references to non-exclusive and non-characterizing illustrations.

 

[SIGNATURE ON FOLLOWING PAGE.]

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Employment Agreement as
of the date first written above.

 

 

CLOUD PEAK ENERGY INC.

 

 

 

 

 

/s/ Todd A. Myers

 

By:

/s/ Colin Marshall

 

Todd A. Myers

 

 

Name: Colin Marshall

 

 

Title: President & CEO

 

12

--------------------------------------------------------------------------------